Title: From Thomas Jefferson to John Barnes, 9 September 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Sep. 9. 08.
                  
                  I recieved by yesterday’s post the 825. D. you were so kind as to send me, for which I thank you, but am sorry you did not wait the return of the proper check which would have been no inconvenience to me. in your letter of the 2d. you mention that the omission to fill the blank was in the check to you for 825. D. yet from an expression in your last I have some fear there may have been the same omission in the checks for Lemaire, Melvin & Smith. if so I hope the next post will inform me & it shall carry back corrected checks. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               